PER CURIAM:
Grover L. Dillon, Sr., petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C.A. § 2255 (West Supp.2011) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that, on February 14, 2012, 2012 WL 482341, the district court denied Dillon’s § 2255 motion. Accordingly, because the district court has recently decided Dillon’s ease, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.